


Exhibit 10-C


2014 STOCK PLAN FOR
NON-EMPLOYEE DIRECTORS OF
FORD MOTOR COMPANY


1.
Purpose



(a)
Purpose. The purpose of the Plan is to provide certain compensation to Eligible
Directors of the Company and to encourage exceptional director performance by
providing such directors with an interest in the Company’s success and progress
by granting them stock-based awards.

(b)
Effective Date; Shareholder Approval. The effective date of the Plan is January
1, 2014, subject to the approval of the Plan by the Company’s shareholders in a
manner that satisfies the requirements of the General Corporation Law of the
State of Delaware and the rules of the New York Stock Exchange.



2.
Definitions



(a)
“Award” means any form of award granted under the Plan, whether singly or in
combination, to a Participant by the Committee pursuant to any terms and
conditions that the Committee may establish in accordance with the Board Policy
and any applicable Award Agreement. Awards granted under the Plan may consist of
(i) Restricted Stock awarded pursuant to Section 6; (ii) Restricted Stock Units
awarded pursuant to Section 6; (iii) Stock Options awarded pursuant to Section
7; and (iv) Stock Appreciation Rights awarded pursuant to Section 7.

(b)
“Award Agreement” means, with respect to any Award granted to a Participant, the
document issued, either in writing or an electronic medium, by the Committee to
a Participant evidencing the grant of such Award.

(c)
“Board” means the Board of Directors of the Company

(d)
“Board Policy” means the policy adopted by the Board and attached hereto as
Schedule A, which shall provide for the making of grants of Awards (including
annual and other periodic awards) as well as certain terms of such Awards
(including, without limitation, the timing, amount, and form of Award grants)
and which may be amended from time to time by the Board in its sole discretion.

(e)
“Change in Control” has the meaning ascribed to the phrase “Changes in the
ownership or effective control of a corporation or a change in the ownership of
a substantial portion of the assets of a corporation” under U.S. Treasury
Department Regulations Section 1.409A-3(i)(5), as revised from time to time in
either subsequent proposed or final regulations, and in the event that such
regulations are withdrawn or such phrase (or a substantially similar phrase)
ceases to be defined, as determined by the Committee.

(f)
“Code” means the Internal Revenue Code of 1986, as amended.

(g)
“Committee” means the Nominating and Governance Committee of the Board or any
successor committee or subcommittee of the Board or other committee or
subcommittee designated by the Board.

(h)
“Common Stock” means common stock of par value of $0.01 per share of the
Company.

(i)
“Company” means Ford Motor Company.

(j)
“Disability” has the meaning ascribed to the term “Disability” under U.S.
Treasury Department Regulations Section 1.409A-3(i)(4), as revised from time to
time in either subsequent proposed or final regulations, and in the event that
such regulations are withdrawn or such phrase (or a substantially similar
phrase) ceases to be defined, as determined by the Committee.

(k)
“Dividend Equivalents” means an amount equal to the cash dividend or the Fair
Market Value of the stock dividend that would be paid on each Share underlying
an Award if the Share were duly issued and outstanding on the date on which the
dividend is payable.

(l)
“Effective Date” means January 1, 2014.

(m)
“Eligible Director” means a member of the Board, elected or appointed, who is
not also an active employee of the Company or any of its subsidiaries or
affiliates. An individual who is elected to the Board at an annual meeting of
the shareholders of the Company will be deemed to be a member of the Board as of
the date of such meeting.

(n)
“Election Form” means the form attached hereto as Schedule B, as amended from
time to time, whereby an Eligible Director makes the annual election provided
for in Section 1(c) of the Board Policy.

(o)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.





--------------------------------------------------------------------------------




(p)
“Exercise Price” means the price of a Share, as fixed by the Committee, which
may be purchased under a Stock Option or with respect to which the amount of any
payment pursuant to a Stock Appreciation Right is determined.

(q)
“Fair Market Value” means the closing price at which Common Stock shall have
been reported on the New York Stock Exchange on the date as of which the
determination is being made or, if the closing price of Common Stock is
unavailable on such Exchange on such date, on the next preceding day on which
there was such closing price.

(r)
“Nonqualified Stock Option” means a Stock Option that is not intended to meet
the requirements of Code Section 422 or that otherwise does not meet such
requirements.

(s)
“Participant” means an Eligible Director who has been granted an Award under the
Plan.

(t)
“Plan” means the 2014 Stock Plan for Non-Employee Directors of Ford Motor
Company, which shall be evidenced by this instrument, as may be amended from
time to time.

(u)
“Restricted Stock” means Shares issued pursuant to Section 6 that are subject to
any restrictions that the Committee, in its sole discretion, may impose.

(v)
“Restricted Stock Unit” means a Unit granted under Section 6 to acquire one
Share or an equivalent amount in cash, which Unit is subject to any restrictions
that the Committee, in its sole discretion, may impose.

(w)
“Securities Act” means the Securities Act of 1933, as amended.

(x)
“Share” means a share of Common Stock.

(y)
“Stock Appreciation Right” means a right granted under Section 7 to an amount of
cash or Shares or a combination of cash and Shares equal to any increase in the
Fair Market Value of Common Stock between the date on which the Stock
Appreciation Right is granted and the date on which the right is exercised.

(z)
“Stock Option” means a right granted under Section 7 to purchase from the
Company a stated number of Shares at a specified price.

(aa)
“Unit” means the potential right to acquire one Share.



3.
Administration



(a)
The Committee. The Plan shall be administered by the Committee.

(b)
Authority. The Committee will have authority, in its sole and absolute
discretion and subject to the terms of the Plan (including the Board Policy), to
(i) interpret the Plan; (ii) prescribe the rules and regulations that it deems
necessary for the proper operation and administration of the Plan, and amend or
rescind any existing rules or regulations relating to the Plan; (iii) determine
eligibility for the grant of Awards; (iv) determine the form of Awards (to the
extent permitted under the Board Policy), all terms and conditions of an Award,
including, without limitation, the conditions on exercise or vesting and the
terms of Award Agreements; (v) determine whether Awards will be granted singly,
in combination or in tandem; (vi) waive or amend any terms, conditions,
restrictions or limitations on an Award, to the extent permissible under
applicable law, including without limitation Code Section 409A; (vii) in
accordance with Section 9, make any adjustments to the Plan, any Award Agreement
and any Award that it deems appropriate (including but not limited to adjustment
of the number of Shares Available under the Plan or any Award); (viii) provide
for the deferred payment of Awards and the extent to which payment will be
credited with Dividend Equivalents; (ix) determine whether Awards may be
transferable to family members, a family trust, a family partnership, or
otherwise; and (x) take any and all other actions it deems necessary or
advisable for the proper operations or administration of the Plan.

(c)
Effects of Determination. All determinations of the Committee will be final,
binding and conclusive on all persons having an interest in the Plan.

(d)
Delegation of Authority. The Committee, in its discretion and consistent with
applicable law and regulations, may delegate its authority and duties under the
Plan to any other individual or committee as it deems to be advisable, under any
conditions and subject to any limitations that the Committee may establish.

(e)
Employment of Advisors. The Committee may employ attorneys, consultants,
accountants and other advisors, and the Committee, the Company and the officers
and directors of the Company may rely upon the advice, opinions or valuations of
the advisors employed.

(f)
No Liability. No member of the Committee will be liable for any losses resulting
from any action, interpretation or construction made in good faith with respect
to the Plan, the Board Policy, any Award Agreement, or any Award granted under
the Plan.





--------------------------------------------------------------------------------






4.
Eligibility and Grants



(a)
Eligibility. All Eligible Directors are eligible to receive Awards granted under
the Plan.

(b)
Grants. Subject to the terms and provisions of the Plan and the Board Policy,
the Committee may grant Awards to Eligible Directors upon such terms and
conditions as the Committee may determine in its sole discretion. All Awards
will be evidenced by Award Agreements. Awards may be granted singly or in
combination or in tandem with other Awards.



5.
Share Limits



(a)
Aggregate Share Limit. Subject to adjustment as provided in Section 9, the
maximum aggregate number of Shares with respect to which Awards may be granted
shall be 10,000,000. Each Share issued pursuant to the Plan will count as one
Share against such share limit. If an Award terminates, expires or is forfeited
or cancelled for any reason without the issuance of Shares, or is settled in
cash, the Shares underlying such Award will be available for future Awards under
the Plan. The number of Shares subject to an Award of Stock Appreciation Rights
shall be counted against the limit set forth in this section as one Share for
every one Share subject to an Award of Stock Appreciation Rights regardless of
whether a net number of Shares are actually issued to settle such Stock
Appreciation Rights upon the exercise thereof. Shares utilized under the Plan
may be either authorized but unissued Shares or issued Shares reacquired by the
Company, as determined by the Board from time to time.

(b)
Individual Share Limit. The maximum aggregate number of Shares with respect to
which Awards may be granted in any one calendar year to any one Participant
shall be 50,000.



6.
Restricted Stock Units and Restricted Stock



(a)
General. Subject to the terms and provisions of the Plan and the Board Policy,
the Committee may grant Restricted Stock Units and Restricted Stock under the
Plan pursuant to the terms and conditions that the Committee, in its sole
discretion, may determine and set forth in the applicable Award Agreement
(including, without limitation, the periods of restriction, the date of grant
and the effect, if any, of a Change in Control, death, Disability or retirement
or other termination of a Participant’s directorship on such Restricted Stock
Units or Restricted Stock). As soon as reasonably practicable after Restricted
Stock has been granted, the Company shall cause Shares of Restricted Stock to be
issued in the name of the Participant.

(b)
Voting and Dividend Rights. Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, such Participant shall have (i) no
voting rights or dividend or dividend equivalent rights with respect to any
Restricted Stock Units granted hereunder and (ii) the right to exercise full
voting rights, and to receive all dividends and other distributions paid, with
respect to any Shares of Restricted Stock granted hereunder.

(c)
Dividend and Dividend Equivalents. At the discretion of the Committee determined
at the time of grant and as set forth in the Board Policy or in the applicable
Award Agreement, dividends issued on Shares of Restricted Stock or Dividend
Equivalents credited with respect to Restricted Stock Units, may be paid
immediately or withheld and deferred in the Participant’s account provided that
with respect to any Restricted Stock or Restricted Stock Units subject to Code
Section 409A, the payment of such dividends or Dividend Equivalents shall comply
with Code Section 409A. The Committee will determine any terms and conditions of
deferral, including the rate of interest to be credited on deferrals and whether
interest will be compounded.

(d)
Other Restrictions. The Committee may, in its sole discretion and as set forth
in the applicable Award Agreement, impose any other conditions and/or
restrictions on Restricted Stock Units or Restricted Stock granted pursuant to
the Plan that it deems appropriate, including any vesting schedule or forfeiture
conditions. The Committee has discretion to provide for an incremental lapse of
restrictions or for a lapse of restrictions upon satisfaction of certain
conditions. For the avoidance of doubt, the Committee also has the discretion to
grant Restricted Stock Units that vest immediately upon grant and permit
Eligible Directors to elect the settlement date of such Restricted Stock Units,
provided that any such election must be made in accordance with Code Section
409A.

(e)
Delivery of Restricted Stock. When any restrictions on Shares of Restricted
Stock lapse, the Participant or the Participant’s beneficiary or estate, as the
case may be, shall receive Common Stock for the number of Shares of Restricted
Stock with respect to which the restrictions have lapsed, free of





--------------------------------------------------------------------------------




all such restrictions,. The Company shall not be required to deliver any
fractional share of Common Stock but will pay, in lieu thereof, the Fair Market
Value (measured as of the date the restrictions lapse) of such fractional share
to the Participant or the Participant’s beneficiary or estate, as the case may
be.
(f)
Vesting of Restricted Stock Units. Restricted Stock Units will vest in whole
Shares when restrictions lapse and any other conditions set forth in the
applicable Award Agreement have been satisfied provided that with respect to any
Restricted Stock Units subject to Code Section 409A such vesting will occur in a
manner that complies with Code Section 409A.

(g)
Deferred Restricted Stock Units. Subject to Section 12(j) hereof and to the
extent determined by the Committee, Participants shall be permitted to request
the deferral of settlement of vested Restricted Stock Units to a date later than
the payment date specified in the Award Agreement, provided that any such
election be made in accordance with Code Section 409A.



7.
Stock Options and Stock Appreciation Right



(a)
General. Subject to the terms and provisions of the Plan and the Board Policy,
the Committee may grant Stock Options and/or Stock Appreciation Rights under the
Plan pursuant to the other terms and conditions that the Committee, in its sole
discretion, may determine and set forth in the Award Agreement (including,
without limitation, the Exercise Price, the maximum duration of the Stock Option
or Stock Appreciation Right, the conditions upon which a Stock Option or Stock
Appreciation Right will vest and become exercisable, the date of grant and the
effect, if any, of a Change in Control, death, Disability or retirement or other
termination of a Participant’s directorship on such Stock Options or Stock
Appreciation Rights).

(b)
Form. Each Stock Option granted under the Plan will be a Nonqualified Stock
Option. Stock Appreciation Rights may be granted either alone or in connection
with concurrently or previously issued Stock Options.

(c)
Exercise Price. The Committee will set the Exercise Price of Stock Options or
Stock Appreciation Rights granted under the Plan at a price that is equal to or
greater than the Fair Market Value of a Share on the date of grant, subject to
adjustment as provided in Section 9. The Exercise Price of a Stock Appreciation
right granted in tandem with a Stock Option will be equal to the Exercise Price
of the related Stock Option. The Committee will set forth the Exercise Price of
a Stock Option or Stock Appreciation right in the Award Agreement.

(d)
Duration of Stock Options. Each Stock Option and Stock Appreciation Right
granted to a Participant shall expire at such time as the Committee shall
determine at the time of grant; provided; however, no Stock Option or Stock
Appreciation Right shall be exercisable later than the tenth (10th) anniversary
of its date of grant.

(e)
Timing of Exercise. Each Stock Option or Stock Appreciation Right granted under
the Plan shall be exercisable at such times and be subject to such restrictions
and conditions as the Committee shall in each instance approve, which terms and
restrictions will be set forth in the applicable Award Agreement and need not be
the same for each grant or for each Participant.

(f)
Payment of Stock Option Exercise Price. The Exercise Price of a Stock Option
must be paid in full when the Stock Option is exercised. Shares will be issued
only upon receipt of payment. Unless the Committee shall provide otherwise in
any form of Award Agreement, any payment for Shares purchased upon exercise of a
Stock Option granted hereunder may be made in cash, by delivery of Shares
beneficially owned by the Participant or by a combination of cash and Shares, at
the election of the Participant. Any such Shares so delivered shall be valued at
their Fair Market Value on the date of such exercise. The Committee shall
determine whether and if so the extent to which actual delivery of share
certificates to the Company shall be required.

(g)
Exercise of Stock Appreciation Rights. Upon exercise, Stock Appreciation Rights
may be redeemed for cash or Shares or a combination of cash and Shares, in the
discretion of the Committee, and as described in the Award Agreement. Cash
payments will be equal to the excess of the Fair Market Value of a share on the
date of exercise over the Exercise Price, for each Share for which a Stock
Appreciation right was exercised. If the Stock Appreciation Right is redeemed
for Shares, the Participant will receive a number of whole Shares equal to the
quotient of the cash payment amount divided by the Fair Market Value of a Share
on the date of exercise. The Company shall not be required to deliver any
fractional share of Common Stock but will pay, in lieu thereof, the Fair Market
Value of such fractional share to the Participant or the Participant’s
beneficiary or estate, as the case may be.





--------------------------------------------------------------------------------






(h)
Certain Prohibitions. The following terms or actions shall not be permitted with
respect to any Award of Stock Options or Stock Appreciation Rights:

1)
No Repricing. Except as otherwise provided in Section 9, in no event will the
Committee decrease the Exercise Price of a Stock Option or Stock Appreciation
Right after the date of grant or cancel outstanding Stock Options or Stock
Appreciation Rights and grant replacement Stock Options or Stock Appreciation
Rights with a lower Exercise Price than that of the replaced Stock Options or
Stock Appreciation Rights or other Awards or purchase underwater Stock Options
from a Participant for cash or replacement Awards without first obtaining the
approval of the Company’s shareholders in a manner that complies with the rules
of the New York Stock Exchange.

2)
No Dividend Equivalents. The Committee shall not provide for the payment of
Dividend Equivalents with respect to Stock Options or Stock Appreciation Rights.

3)
No Reload Options. The Committee shall not grant Stock Options or Stock
Appreciation Rights that have reload features under which the exercise of a
Stock Option or Stock Appreciation Right by a Participant automatically entitles
the Participant to a new Stock Option or Stock Appreciation Right.

4)
No Additional Deferral Features. The Committee shall not grant Stock Options or
Stock Appreciation Rights that have “additional deferral features” as described
in Code Section 409A, thereby subjecting the Stock Option or Stock Appreciation
Right to the requirements of Code Section 409A.

(i)
Termination of Directorship. Each Participant’s Award Agreement shall set forth
the extent to which the Participant shall have the right to exercise a Stock
Option or Stock Appreciation Right following termination of the Participant’s
service as an Eligible Director (whether by death, Disability, retirement or any
other reason). Such provision shall be determined in the sole discretion of the
Committee, shall be included in the applicable Award Agreement, need not be
uniform among all Stock Options or Stock Appreciation Rights granted, and may
reflect distinctions based on the reasons for termination.



8.
Regulatory Compliance and Listing



The issuance or delivery of any Shares in settlement of an Award may be
postponed by the Company for such period as may be required to comply with any
applicable requirements under the Federal securities laws, any applicable
listing requirements of any national securities exchange and requirements under
any other law or regulation applicable to the issuance or delivery of such
Shares, and the Company shall not be obligated to issue or deliver any Shares if
issuance or delivery of such Shares shall constitute a violation of any
provision of any law or of any regulation of any governmental authority or any
national securities exchange.


9.
Adjustment Upon Certain Changes



(a)
Shares Available for Grants. In the event of any change in the number of Shares
outstanding by reason of any stock dividend or split, recapitalization, merger,
consolidation, combination or exchange of Shares or similar corporate change,
the maximum aggregate number of Shares with respect to which the Committee may
grant Awards and the maximum aggregate number of Shares with respect to which
the committee may grant Awards to any individual Eligible Director in any
calendar year shall be appropriately adjusted by the Committee. In the event of
any change in the number of Shares outstanding by reason of any other similar
event or transaction, the Committee may, to the extent deemed appropriate by the
Committee, make such adjustments in the number and class of Shares with respect
to which Awards may be granted.

(b)
Increase or Decrease in Issued Shares without Consideration. Subject to any
required action by the shareholders of the Company, in the event of any increase
or decrease in the number of issued Shares resulting from a subdivision or
consolidation of Shares or the payment of a stock dividend (but only on the
Shares), or any other increase or decrease in the number of such Shares effected
without receipt or payment of consideration by the Company, the Committee shall
equitably adjust the number of Shares subject to each outstanding Award and the
Exercise Price per Share of each such Award. In addition, in the event of any
extraordinary dividend declared and paid by the Company without receipt of
consideration by the Company, the Committee shall, in such manner as it deems
appropriate, adjust (a) the number and kind of Shares subject to outstanding
Awards and (b) the aggregate Exercise Price per Share of outstanding Options and
Stock Appreciation Rights to reflect such distribution.





--------------------------------------------------------------------------------




(c)
Certain Mergers. Subject to any required action by the shareholders of the
Company, in the event that the Company shall be the surviving corporation in any
merger, consolidation or similar transaction as a result of which the holders of
Shares receive consideration consisting exclusively of securities of such
surviving corporation, the Committee shall have the power to adjust each Award
outstanding on the date of such merger or consolidation so that it pertains and
applies to the securities which a holder of the number of Shares subject to such
Award would have received in such merger or consolidation.

(d)
Certain Other Transactions. In the event of (i) a dissolution or liquidation of
the Company, (ii) a sale of all or substantially all of the Company’s assets (on
a consolidated basis), (iii) a merger, consolidation or similar transaction
involving the Company in which the Company is not the surviving corporation or
(iv) a merger, consolidation or similar transaction involving the Company in
which the Company is the surviving corporation but the holders of Shares receive
securities of another corporation and/or other property, including cash, the
Committee shall, subject to Code Section 409A to the extent applicable and
otherwise in its sole discretion, have the power to:

1)
cancel, effective immediately prior to the occurrence of such event, each Award
(whether or not then exercisable), and, in full consideration of such
cancellation, pay to the Participant to whom such Award was granted an amount in
cash, for each Share subject to such Award equal to the value, as determined by
the Committee in its reasonable discretion, of such Award, provided that with
respect to any outstanding Stock Option such value shall be equal to the excess
of (A) the value, as determined by the Committee in its reasonable discretion,
of the property (including cash) received by the holder of a Share as a result
of such event over (B) the Exercise Price of such Stock Option; or

2)
provide for the exchange of each Award (whether or not then exercisable or
vested) for an Award with respect to, as appropriate, some or all of the
property which a holder of the number of Shares subject to such Award would have
received in such transaction and, incident thereto, make an equitable adjustment
in accordance with U.S. Treasury Department Regulations Section
1.409A-1(b)(5)(v)(D) and as determined by the Committee in its reasonable
discretion in the Exercise Price of the Award, or the number of Shares or amount
of property subject to the Award or, if appropriate, provide for a cash payment
to the Participant to whom such Award was granted in partial consideration for
the exchange of the Award.

(e)
Other Changes. In the event of any change in the capitalization of the Company
or corporate change other than those specifically referred to in subsections
(b), (c) or (d) of this Section 9, the Committee shall make equitable
adjustments in the number and class of shares subject to Awards outstanding on
the date on which such change occurs and in such other terms of such Awards.

(f)
No Other Rights. Except as expressly provided in the Plan, no Eligible Director
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares or amount of other property subject to, or the terms related
to, any Award.

(g)
Code Section 409A. Notwithstanding anything to the contrary, any adjustment made
pursuant to this Section 9 to the number of shares subject to an Award or to the
Exercise Price of any Award shall be made in accordance with, and to the extent
permitted by, Code Section 409A and applicable regulations thereunder.



10.
Termination or Amendment of the Plan



(a)
Amendment. The Board may at any time and from time to time alter or amend the
Plan or any part thereof (including any amendment deemed necessary to ensure
that the Company may comply with any regulatory requirement referred to in
Section 8), provided that, unless otherwise necessary to comply with applicable
law, the rights of a Participant with respect to Awards granted prior to such
alteration or amendment may not be impaired without the consent of such
Participant and, further, that without the approval of the Company’s
shareholders, no amendment shall be made if shareholder approval is required by
applicable law or in order to comply with the rules of the New York Stock
Exchange or if such amendment materially increases the number of Shares that may
be issued under the Plan (other than an increase pursuant to Section 9).





--------------------------------------------------------------------------------






(b)
Termination. The Plan will terminate upon the earliest of the following dates or
events to occur:

1)
the adoption of a resolution of the Board terminating the Plan;

2)
the final adjournment of the Company’s 2014 Annual Meeting of Shareholders if
shareholder approval of the Plan has not been received prior to that time; and

3)
the 10th anniversary of the Effective Date.

No Awards will be granted under this Plan after it has terminated. Except as
otherwise provided in the last sentence of this Section 10(b), the termination
of the Plan will not alter or impair any of the rights or obligations of any
person without consent under any Award previously granted under the Plan and any
previously granted Awards will remain in effect and will continue to be governed
by the terms of the Plan, the applicable Board Policy, and the applicable Award
Agreement. Notwithstanding anything contained herein to the contrary, if
shareholder approval of the Plan is not obtained as of the final adjournment of
the Company’s 2014 Annual Meeting of Shareholders, any Awards previously granted
will be cancelled.


11.
Non-transferability of Awards



(a)
Restrictions on Transfer of Restricted Stock or Restricted Stock Units. Until
the expiration of the applicable restriction period and settlement has occurred,
no Award of Restricted Stock or Restricted Stock Units under the Plan shall be
transferred, pledged, hedged, assigned or otherwise disposed of by a
Participant, and no other persons will otherwise acquire any rights therein,
except as permitted by the Plan or Award Agreement, without the consent of the
Committee, otherwise than by will or the laws of descent and distribution.

(b)
Restrictions on Transfer of Stock Options or Stock Appreciation Rights. Unless
the Committee determines otherwise, no Award of a Stock Option or Stock
Appreciation Right shall be pledged or otherwise transferable, or its economic
risk hedged, by a Participant otherwise than by will or the laws of descent and
distribution, and during the lifetime of a Participant the Stock Option or Stock
Appreciation Right shall be exercisable only by such Participant or such
Participant’s guardian or legal representative.



12.
Miscellaneous



(a)
No Implied Rights. Nothing in the Plan shall be deemed to create any obligation
on the part of the Board to nominate any director for re-election by the
Company’s shareholders.

(b)
Withholding of Taxes. The Company shall have the right to require, prior to the
issuance or delivery of Shares in settlement of any Award, payment by the
Participant of any taxes required by law with respect to the issuance or
delivery of such Shares. Such amount may be paid in cash, in Shares previously
owned by the Participant, by withholding a portion of the Shares that otherwise
would be distributed to such Participant upon settlement of the Award or a
combination of cash and Shares.

(c)
Code Section 83(b) Elections. The Company and the Committee have no
responsibility for a Participant’s election, attempt to elect or failure to
elect, pursuant to Code Section 83(b), to include the value of an Award of
Restricted Stock or other award subject to Code Section 83 in the Participant’s
gross income for the year of payment. Any Participant who makes an election
pursuant to Code Section 83(b) will promptly provide the Committee with a copy
of the election form.

(d)
No Obligation to Exercise Awards; No Right to Notice of Expiration Date. The
grant of a Stock Option or Stock Appreciation Right will impose no obligation
upon the Participant to exercise the Award. The Company and the Committee have
no obligation to inform a Participant of the date on which a Stock Option or
Stock Appreciation right lapses except as provided in the Award Agreement.

(e)
No Rights as Shareholders. Except as expressly set forth in the Plan or the
applicable Award Agreement, a Participant granted an Award under the Plan will
have no rights as a shareholder of the Company with respect to the Award unless
and until the Shares underlying the Award are issued and delivered to the
Participant. The right of any Participant to receive an Award by virtue of
participation in the Plan will be no greater than the right of any unsecured
general creditor of the Company.

(f)
Indemnification of Committee. The Company will indemnify, to the fullest extent
permitted by law, each person made or threatened to be made a party to any civil
or criminal action or proceeding by reason of the fact that the person, or the
executor or administrator of the person’s estate, is or was a member of the
Committee or a delegate of the Committee.

(g)
No Required Segregation of Assets. The Company will not be required to segregate
any assets that may at any time be represented by Awards granted pursuant to the
Plan.





--------------------------------------------------------------------------------




(h)
Governing Law. The Plan and all determinations made and actions taken under the
Plan will be governed by the internal substantive laws, and not the choice of
law rules, of the State of Michigan and construed accordingly, to the extent not
superseded by applicable Federal law.

(i)
Severability. If any provision of the Plan is held unlawful or otherwise invalid
or unenforceable in whole or in part, the unlawfulness, invalidity or
unenforceability will not affect any other parts of the Plan, which will remain
in full force and effect.

(j)
Code Section 409A. With respect to Awards subject to Code Section 409A, this
Plan is intended to comply with the requirements of such Section, and the
provisions hereof shall be interpreted in a manner that satisfies the
requirements of such Section and the related regulations, and the Plan shall be
operated accordingly. If any provision of this Plan or any term or condition of
any Award Agreement or Award would otherwise frustrate or conflict with this
intent, the provision, term or condition will be interpreted and deemed amended
so as to avoid this conflict. Any reservation of rights or discretion by the
Company or Committee hereunder affecting the payment of any Award subject to
Code Section 409A will only be as broad as is permitted by Code Section 409A and
any regulations thereunder.





--------------------------------------------------------------------------------




SCHEDULE A


BOARD POLICY FOR NON-EMPLOYEE DIRECTOR STOCK AWARDS
(Effective January 1, 2014)


The Board of Directors (the “Board”) of Ford Motor Company (the “Company”)
adopts this Board Policy for Non-Employee Director Stock Awards (the “Board
Policy”) in furtherance of the 2014 Stock Plan for Non-Employee Directors of
Ford Motor Company (the “Plan”). All capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them under the Plan
or an Award Agreement.


1.
Grants of Restricted Stock Units



(a)
Mandatory Percentage of Board Fees Paid in Restricted Stock Units. Sixty-percent
(60%) of the annual Board membership fee for Eligible Directors (the “Mandatory
Portion”) will be delivered in Restricted Stock Units that vest immediately upon
the Annual Grant Date under the Plan and pursuant to the terms and conditions of
the Board Policy and any applicable Award Agreement.

(b)
Discretionary Percentage of Board Fees Paid in Restricted Stock Units. In
accordance with Section (c) below, any Eligible Director may elect to have any
or all of the remaining Annual Board Fees (the “Discretionary Portion”) paid in
Restricted Stock Units that vest immediately upon the Annual Grant Date under
the Plan and pursuant to the terms and conditions of the Board Policy and any
applicable Award Agreement. “Annual Board Fees” means the annual Board
membership fee, the annual presiding director fee, and the annual Board
committee chair fees.

(c)
Annual Election. Each Eligible Director, or nominee for election as a director,
shall be entitled to make the following irrevocable elections by completing,
signing and dating an election form (the “Election Form”) on or before December
31 of any year relating to the Annual Board Fees payable to such Director during
the following year for service on the Board and its Committees:



(i)
The percentage of the Discretionary Portion of the Annual Board Fees that will
be paid in Restricted Stock Units.

(ii)
The settlement schedule for 100% of the Restricted Stock Units granted in the
following year, including Additional Restricted Stock Units that result from the
payment of Dividend Equivalents on such Restricted Stock Units, if any, as
follows: (A) immediate settlement on the Annual Grant Date or Grant Date, as
applicable, which would result in the issuance of Shares on the Annual Grant
Date or as soon as reasonably practicable thereafter; (B) settlement on the
earlier of the fifth anniversary of the Annual Grant Date or Grant Date, as
applicable, and upon retirement from the Board; or (C) settlement upon
retirement from the Board.



(d)
Newly Elected Directors. A newly elected Eligible Director may make the
elections in (c) above for the remainder of the calendar year in which such
Director joins the Board. Any such elections shall be made within 30 days
following the date of such Director’s election to the Board and shall be
effective with respect to Annual Board Fees earned on and after the first day of
the month next following the date on which such election by such Director
becomes irrevocable and ending on the next following December 31. If such
Director is elected after the Annual Grant Date, the grant date for such newly
elected director shall be the earlier of 45 days after the effective date of
such election and December 31 of the year of election (the “Grant Date”). If
such Director is elected prior to the Annual Grant Date, the grant date for such
newly elected director shall be the Annual Grant Date.





2.
Annual Grant of Award



(a)
Annual Grant Date. The grant date for Restricted Stock Units or Shares granted
pursuant to the Plan and this Board Policy (the “Annual Grant”) will be the
third Thursday of May of each year of the Plan (the “Annual Grant Date”).

(b)
Calculation of the Annual Grant. The number of Restricted Stock Units or Shares
to be granted on the Annual Grant Date shall be equal to the quotient of (x)
divided by (y), where (x) is the dollar amount of the Annual Board Fees an
Eligible Director is to receive under the Plan and (y) is the Fair Market Value
of Shares as of the Annual Grant Date or Grant Date, as applicable (any
fractional Restricted Stock Unit or Share will be truncated).





--------------------------------------------------------------------------------




(c)
Director Separation Before Annual Grant Date. Unless otherwise provided for by
the Committee, if an Eligible Director separates from service from the Board
prior to the Annual Grant Date, does not stand for re-election at the Company’s
Annual Meeting, or is not re-elected at the Company’s Annual Meeting, then such
Eligible Director shall receive the number of Restricted Stock Units or Shares
on the Annual Grant Date equal to the number such Director would have received
on the Annual Grant Date in accordance with Section 2(b) multiplied by a percent
(rounded to the nearest whole percent) derived by dividing (x) by (y), where (x)
is the number of complete months served by such Director during the relevant
calendar year and (y) is 12 (any fractional Restricted Stock Unit or Share will
be truncated).

(d)
Director Separation After Annual Grant Date. Unless otherwise provided for by
the Committee, if after the Annual Grant Date but prior to December 31 of the
year in which the relevant Annual Grant is made an Eligible Directors separates
from service from the Board, then:



(i)
If such Eligible Director received Restricted Stock Units, then as of, or as
soon as practical after, the effective date such Eligible Director separates
from Board service, a number of the Restricted Stock Units will be cancelled
equal to the number of Restricted Stock Units granted on the Annual Grant Date
multiplied by a percent (rounded to the nearest whole percent) derived from (x)
divided by (y), where (x) is the number of whole months plus any partial month
not served by such Eligible Director during the relevant calendar year and (y)
is 12 (any fractional Restricted Stock Unit will be truncated); and

(ii)
If such Eligible Director received Shares, then as of, or as soon as practical
after, the effective date such Eligible Director separates from Board service,
such Eligible Director shall transfer to the Company the number of Shares equal
to the total number of Shares granted on the Annual Grant Date multiplied by a
percent (rounded to the nearest whole percent) derived from (x) divided by (y),
where (x) is the number of whole months plus any partial month not served by
such Eligible Director during the relevant year and (y) is 12 (any fractional
Share will be truncated).



3.
Share Ownership - Hedging and Pledging Policy



(a)
Share Ownership Policy. Each Director who receives Shares pursuant to Section
1(a) hereof, either as Shares on an Annual Grant Date or Shares that have
resulted from the vesting and settlement of Restricted Stock Units or related
Additional Restricted Stock Units, is required to retain the gross number of
such Shares until retirement from the Board. In addition, each Director is
required to reinvest any dividends paid with regard to such Shares and Shares
resulting from such reinvestment of dividends must likewise be retained by such
Director until retirement from the Board.

(b)
Hedging and Pledging. No Director who receives, pursuant to Section 1(a) hereof,
an Award of Shares, Restricted Stock Units, related Additional Restricted Stock
Units, or Shares that result from the vesting of Restricted Stock Units or
related Additional Restricted Stock Units or any Shares resulting from the
reinvestment of dividends from such Shares may pledge or otherwise encumber such
Award or resulting Shares while such Director remains a Director. In addition,
no Director shall hedge the economic risk of such an Award of Shares, Restricted
Stock Units, related Additional Restricted Stock Units or Shares that result
from the vesting of Restricted Stock Units or related Additional Restricted
Stock Units or any Shares resulting from the reinvestment of dividends from such
Shares while such Director remains a Director.







--------------------------------------------------------------------------------




SCHEDULE B
FORD MOTOR COMPANY
2014 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS
2014 DEFERRAL ELECTION FORM


Dear Board of Director Name:


Pursuant to the 2014 Stock Plan for Non-Employee Directors of Ford Motor Company
(the Plan) sixty percent of your 20__ annual Board member fees must be
mandatorily paid in Restricted Stock Units (“RSUs”) under the Plan (“Mandatory
Fee”). The Plan also allows you to voluntarily receive in RSUs any portion of
your remaining annual fees (i.e., the remaining 40%) and any applicable
Committee Chair or Presiding Director fees (“Voluntary Fee”).


This form allows you to elect:
•
For Voluntary Fees - the portion of your fees that you choose to receive in RSUs

•
For all Fees - the settlement date for all 20__ fees (Mandatory and Voluntary)
paid in RSUs, which is when the Common Stock is distributed to you



If you do not wish to receive any of your Voluntary Fees in RSUs, skip the next
section and only complete the "Deferred Settlement" section. Please sign and
return the form by December 15, 20__ to the Secretary of the Company.


Voluntary Fees: To receive any portion of your Voluntary Fees in RSUs, please
indicate in the table below the percent (10%-100% in 10% increments) that you
wish to receive in RSUs.


If you do not wish to receive any portion of your Voluntary Fees in RSUs, skip
this section and complete the rest of the form.


Directions:
In Table A below, fill out the percentage of your Voluntary Fee that will be
paid in RSUs.


Table A) Voluntary Fee Percentage Election:


Percent of Voluntary Fee Paid in RSUs
Example:
_______50________%
__________________%







--------------------------------------------------------------------------------




Settlement: Settlement will occur on, or as soon as reasonably practical after,
the event indicated below. At settlement, all RSUs, and any Additional RSUs
resulting from dividend equivalents related to this Award, will be converted to
Shares of Common Stock. You may elect to receive your 20__ Mandatory and
Voluntary Fees in Shares of Common Stock: (i) immediately upon the Grant Date;
(ii) the earlier of five years from the Grant Date and separation from the
Board; or (iii) upon separation from the Board. If you do not make an election,
the RSUs will settle upon separation from the Board.
Directions:


In Table B below, please indicate when you would like your RSU Award to settle
in Shares of Common Stock.


Table B) 20__ Settlement Election (choose only one by marking an “X” in the
selected box):
Immediately Upon Grant
Earlier of Five Years from the Grant Date and Separation from the Board
Separation from the Board
__________________
__________________
___________________













Director Signature ________________________________________         Date
_________________


THIS FORM MUST BE RETURNED TO THE SECRETARY BY DECEMBER 15, 20__.
Please see the other side of this Form to make elections under the Deferred
Compensation Plan for Non-Employee Directors.










--------------------------------------------------------------------------------




2014 STOCK PLAN FOR
NON-EMPLOYEE DIRECTORS OF
FORD MOTOR COMPANY


Restricted Stock Unit Agreement


This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is made as of
the [DAY] day of [MONTH, YEAR] (the “Grant Date”), between Ford Motor Company, a
Delaware corporation (the “Company”), and [NAME OF DIRECTOR] pursuant to the
Plan and the Board Policy.


1.
Grant of Award. The Company has granted you [NUMBER] of Restricted Stock Units,
subject to the provisions of this Award Agreement, the signed Election Form, a
copy of which is attached hereto, the Plan, and the Board Policy.



2.
Settlement. Except in the event of your death, Disability, or a Change in
Control, the settlement of the Restricted Stock Units or Additional Restricted
Stock Units will occur according to the signed Election Form, a copy of which is
attached hereto. Subject to Section 7 hereof, on or as soon as reasonably
practical after the date of settlement, the Company shall promptly cause to be
issued Shares of Common Stock to an account that will be set up in your name
with Morgan Stanley Smith Barney LLC, or such other administrator as the Company
shall appoint.



3.
Additional Restricted Stock Units. In the event that cash dividends are paid on
the Company’s Common Stock, the Company shall credit to your account an
additional number of Restricted Stock Units (“Additional Restricted Stock
Units”), which will vest immediately, equal to (x) divided by (y), where (x)
equals the total number of unsettled Restricted Stock Units and Additional
Restricted Stock Units, if any, subject to this Award Agreement on such date
multiplied by the dollar amount of the cash dividend paid per Share of Common
Stock on such date, and (y) equals the Fair Market Value of a Share on such
date. If a dividend is paid to holders of Common Stock in Shares, the Company
shall credit to you on such dividend payment date Additional Restricted Stock
Units, which will vest immediately, equal to the total number of unsettled
Restricted Stock Units subject to this Award Agreement on such date multiplied
by the Share dividend paid per Share of Common Stock on such date. Additional
Restricted Stock Units are subject to the same settlement, transferability and
other requirements and restrictions that apply to the Restricted Stock Units to
which they relate as provided in the Award Agreement, the Election Form, the
Plan, and the Board Policy.



4.
Death or Disability. If you cease to be a director of the Company because of
your death or Disability, any unsettled Restricted Stock Units and Additional
Restricted Stock Units will settle immediately. If you are deceased, the Company
will make payment to your estate only after the Committee has determined that
the payee is the duly appointed executor or administrator of your estate.



5.
Change in Control. In the event of a Change in Control, any Restricted Stock
Units that have not settled as of the date of the Change in Control will settle
immediately.



6.
Withholdings. The Company shall have the power and the right to deduct or
withhold, or require you to remit to the Company, prior to any issuance or
delivery of Shares on Restricted Stock Units, an amount sufficient to satisfy
any taxes that might be imposed under the laws of any country, state, province,
city, or other jurisdiction, including but not limited to income taxes, capital
gain taxes, transfer taxes, and social security contributions that are required
by law to be withheld as determined by the Company. If any Restricted Stock
Units settle while you are a member of the Board, you are required to remit to
the Company such amount. If any Restricted Stock Units settle when you retire or
upon your death or Disability, unless otherwise instructed by you, the Company
shall withhold an amount of Shares equal to the amount to be remitted hereunder.





--------------------------------------------------------------------------------






7.
Restrictions on Settlement of Shares. Settlement of Shares for your Restricted
Stock Units and Additional Restricted Stock Units is subject to the conditions
that, to the extent required at the time of settlement, (a) the Shares
underlying the Restricted Stock Units and Additional Restricted Stock Units will
be duly listed upon the New York Stock Exchange, and (b) a Registration
Statement under the Securities Act of 1933 with respect to the Shares will be
effective. The Company will not be required to deliver any Common Stock until
all applicable Federal and state laws and regulations have been complied with
and all legal matters in connection with the issuance and delivery of the Shares
have been approved by counsel for the Company.



8.
Plan Terms Govern. The settlement of Restricted Stock Units or Additional
Restricted Stock Units, the disposition of any Shares received for Restricted
Stock Units or Additional Restricted Stock Units, the treatment of gain on the
disposition of such Shares, and the treatment of Dividend Equivalents are
subject to the provisions of this Award Agreement, the Election Form, the Plan,
the Board Policy and any rules that the Committee may prescribe. The Plan
document, as may be amended from time to time, is incorporated into this Award
Agreement. Capitalized terms used in this Award Agreement have the meanings set
forth in the Plan and the Board Policy, unless otherwise stated in this Award
Agreement. In the event of a conflict between the terms of the Plan and the
terms of this Award Agreement, the Plan will control. In the event of a conflict
between the terms of the Board Policy and the terms of this Award Agreement, the
Board Policy will control.



9.
Transfer of Award. You may not transfer the Restricted Stock Units, Additional
Restricted Stock Units or any interest in such Units except as permitted by
Section 11 of the Plan. Any other attempt to dispose of your interest will be
null and void.



10.
Limitations. Nothing in this Award Agreement, Election Form, Board Policy, or
Plan give you any right to continue as a member of the Board of Directors of the
Company or will prejudice the rights of the Board of Directors or shareholders
of the Company with respect to your nomination and election. Settlement of your
Restricted Stock Units and Additional Restricted Stock Units is not secured by a
trust, insurance contract or other funding medium, and you do not have any
interest in any fund or specific asset of the Company by reason of this Award or
the account established on our behalf. You have no rights as a shareholder of
the Company pursuant to the Restricted Stock Units or Additional Restricted
Stock Units until Shares are actually delivered to you.



11.
Incorporation of Other Agreements. This Award Agreement, the Election Form, the
Plan, and the Board Policy constitute the entire understanding between you and
the Company regarding the Restricted Stock Units and any Additional Restricted
Stock Units. This Award Agreement, the Election Form, the Plan, and the Board
Policy supersede any prior agreements, commitments or negotiations concerning
the Restricted Stock Units and any Additional Restricted Stock Units.



12.
Severability. The invalidity or unenforceability of any provision of this Award
Agreement will not affect the validity or enforceability of the other provisions
of the Award Agreement, which will remain in full force and effect. Moreover, if
any provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.





--------------------------------------------------------------------------------






13.
Consent to Use Personal Information. You acknowledge and agree that, in order
for the Company to perform its requirements under the Plan, the Company may
process, for an indefinite period of time personal data about you. Such data
includes, but is not limited to, the information provided in the grant materials
and any changes thereto, and other appropriate personal data about you,
including information about your participation in the Plan, grants under the
Plan, and your individual tax rate, income, and/or other information used in
determining your applicable tax rate from time to time. You also hereby give for
an indefinite period of time explicit consent to the Company to collect, use,
store and transfer any such personal data for use in the United States of
America or any other required location. The legal persons for whom the personal
data is intended include the Company and any of its subsidiaries, the outside
Plan or program administrator(s) as selected by the Company from time to time,
the Company’s independent registered public accounting firm, and any other
person that the Company may deem appropriate in its administration of the Plan.
You agree that you have been informed that the provision of personal data is
voluntary. You understand that the transfer of information outlined here is
important to the administration of the Plan. Your consent is given freely and is
valid as long as it is needed for the administration of the Plan or to comply
with applicable legal requirements. Your failure to consent to the Company’s
collection, use, storage and transfer of such personal data may limit your right
to participate in the Plan. For purposes of this Section, the term “Company”
shall be deemed to include Ford Motor Company and any other affiliate of Ford
Motor Company involved in the administration of the Plan.



14.
Award Agreement Changes. The Company reserves the right to change the terms of
this Award Agreement and the Plan without your consent to the extent necessary
or desirable to comply with the requirements of Code Section 409A, the Treasury
regulations and other guidance thereunder.



IN WITNESS WHEREOF, the Company has caused this Award Agreement to be duly
executed by the facsimile signature of its Secretary as of the day and year
first above written. By consenting to this Award Agreement, you agree that you
have carefully read, fully understand, and agree to all of the terms and
conditions described in this Award Agreement, the Election Form, the Plan, and
the Board Policy. You must accept this Award by signing this Award Agreement
below and, by signing this Award Agreement, you will be deemed to consent to the
application of the terms and conditions set forth in this Award Agreement and
the Plan.




I Accept:








____________________________________
Signature
Date:




Ford Motor Company








____________________________________
                        
Secretary
 


